UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A-1 AMENDMENTNO. 1 TO THE QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 Commission File No. 001-31852 Tri-Valley Corporation (Exact name of registrant as specified in its charter) Delaware 84-0617433 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4550 California Avenue, Suite 600, Bakersfield, California 93309 (Address of principal executive offices) (661) 864-0500 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. (as defined in Rule 12b-2 of the Exchange Act). (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of Registrant's common stock outstanding at July 11, 2008, was 1 TRI-VALLEY CORPORATION INTRODUCTORY STATEMENT In the second quarter of 2008, Tri-Valley Corporation reported an impairment loss on its GVPS rigs and rig related equipment of $870,948.There were additional assets which should have been included in the sale of the rigs, additional accumulated depreciation that was omitted, as well as items expensed as General and Administrative that should have been capitalized, all affecting the calculation of the impairment loss.The combination of these changes resulted in the impairment loss being overstated by $555,620, G & A Expenses being overstated by $40,090, total property and equipment being overstated by $595,710, resulting in our net loss being overstated by Note 9 to the Consolidated Financial Statements has been revised to properly reflect the effects of the write down of the rigs and rig related equipment. The book value of each group of assets is now correctly stated, along with the correct impairment allocation.Due to the impairment allocation being calculated as a percentage of book value and the changes listed above affecting book value, the impairment allocation was changed to better allocate the loss to each group of assets. INDEX Page PART I - FINANCIAL INFORMATION 3 Item 1. Consolidated Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II - OTHER INFORMATION 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities 22 Item 6. Exhibits 22 SIGNATURES 23 2 Index PART I FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements TRI-VALLEY CORPORATION CONSOLIDATED BALANCE SHEETS ASSETS June30,2008 December31,2007 (Unaudited) (Audited) Current assets Cash $ 2,590,505 $ 3,955,610 Cash restricted to OPUS I use 5,235,550 3,712,083 Accounts receivable, trade 4,096,669 313,521 Advances from joint venture participants, net 1,139,390 - Prepaid expenses 12,029 12,029 Total current assets 13,074,143 7,993,243 Property and equipment, net Proved properties 2,127,298 2,143,907 Unproved properties 4,443,369 2,414,843 Rigs 5,943,568 6,731,758 Other property and equipment 5,273,207 4,942,145 Total property and equipment, net 17,787,442 16,232,653 Other assets Deposits 159,833 338,772 Invest in marketable securities (Note 4) 302,500 440,000 Investments in partnerships 17,400 17,400 Goodwill 212,414 212,414 Other 20,413 20,413 Total other assets 712,560 1,028,999 Total assets $ 31,574,145 $ 25,254,895 The accompanying notes are an integral part of these consolidated financial statements. 3 Index LIABILITIES AND STOCKHOLDERS' EQUITY June30,2008 December31,2007 (Unaudited) (Audited) Current liabilities Notes payable $ 419,302 $ 402,003 Accounts payable and accrued expenses 10,989,719 5,699,153 Deferred revenue 828,524 242,163 Amounts payable to joint venture participants 3,001,152 281,419 Advances from joint venture participants, net - 3,671,927 Total current liabilities 15,238,697 10,296,665 Non-Current Liabilities Asset retirement obligation 268,395 240,394 Long-term portion of notes payable 2,228,203 2,355,707 Total non-current liabilities 2,496,598 2,596,101 Total liabilities 17,735,295 12,892,766 Minority interest - 249,945 Stockholders’ equity Common stock, $.001 par value; 100,000,000 shares authorized; 26,941,764 and 25,077,184 issued and outstanding at June 30, 2008, and December 31, 2007, respectively 26,942 25,077 Less: common stock in treasury, at cost, 100,025 shares (13,370 ) (13,370 ) Capital in excess of par value 43,504,264 37,090,714 Additional paid in capital – warrants 782,729 782,729 Additional paid in capital - stock options 2,194,709 1,800,642 Accumulated deficit (32,611,868 ) (27,586,553 ) Accumulated other comprehensive income (44,556 ) 12,945 Total stockholders' equity 13,838,850 12,112,184 Total liabilities, minority interest and stockholder's equity $ 31,574,145 $ 25,254,895 The accompanying notes are an integral part of these consolidated financial statements. 4 Index TRI-VALLEY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, 2008 2007 2008 2007 Revenues Sale of oil and gas $ 1,245,950 $ 168,015 $ 1,628,374 $ 332,201 Gain on sale of asset (Note 8) 79,972 - 661,222 - Rig income 567,078 560,366 1,122,384 1,810,869 Other income 347,461 571,329 500,277 672,940 Interest income 21,728 106,240 28,778 200,307 Total Revenues 2,262,189 1,405,950 3,941,035 3,016,317 Costs and expenses Oil and gas lease expense 319,469 116,098 377,032 204,493 Mining exploration expenses 126,471 45,662 130,371 113,152 Drilling and development - 625,593 - 858,089 Rig operations 464,259 335,450 879,581 780,008 Depletion, depreciation and amortization 357,186 233,194 714,370 486,317 Interest 86,426 71,770 154,202 148,666 Impairment loss (Note 9) 315,328 - 315,328 246,862 General and administrative 3,338,008 2,767,609 6,226,763 5,228,219 Total costs and expenses 5,007,147 4,195,376 8,797,647 8,065,806 Loss before minority interest (2,744,958 ) (2,789,426 ) (4,856,612 ) (5,049,489 ) Minority interest - - (3,769 ) - Net Loss (2,744,958 ) (2,789,426 ) (4,852,843 ) (5,049,489 ) Basic net loss per share: Loss from operations $ (.10 ) $ (.11 ) $ (.18 ) $ (.20 ) Basic loss per common share $ (.10 ) $ (.11 ) $ (.18 ) $ (.20 ) Weighted average number of shares outstanding 26,731,656 24,627,121 26,521,549 24,278,448 Potentially dilutive shares outstanding 29,459,573 28,032,887 29,510,391 27,555,100 No dilution is reported since net income is a loss per SFAS 128 The accompanying notes are an integral part of these consolidated financial statements. 5 Index TRI-VALLEY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, 2008 2007 Cash Flows from Operating Activities Net loss $ (4,852,843 ) $ (5,049,489 ) Adjustments to reconcile net income to net cash used from operating activities: Depreciation, depletion and amortization 714,370 486,317 Impairment, dry hole and other disposals of property - 258,862 Loss on Impairment of Fixed Assets 315,328 - Minority interest (3,769 ) - Stock options 394,067 653,210 Gain on sale of property (661,222 ) - Warrants - 316,852 Changes in operating capital: Increase in prepaids - (368,881 ) Decrease in deposits and other assets 178,939 150,000 Increase in accounts receivable (3,783,148 ) (69,261 ) Increase (decrease) in accounts payable, deferred revenue and accrued expenses 5,834,272 (939,490 ) Increase (decrease) accounts payable to joint venture participants and related parties 2,719,733 (142,206 ) Increase (decrease) in advances from joint venture participants (4,811,317 ) 3,161,076 Net Cash Used by Operating Activities (3,955,590 ) (1,543,010 ) Cash Flows from Investing Activities: Proceeds from sale of property 2,587,500 - Proceeds from the sale of marketable securities 79,999 - Investment in marketable securities - (380,000 ) Buy back of minority interest in GVPS (418,648 ) (1,494,000 ) Capital expenditures (4,482,764 ) (2,515,667 ) Net Cash Used by Investing Activities (2,233,913 ) (4,389,667 ) Cash Flows from Financing Activities Principal payments on long-term debt (67,550 ) (3,847 ) Net proceeds from additional paid in capital – stock options 293,514 496,547 Net proceeds from additional paid in capital – warrants - 658,400 Net proceeds from minority interest holders – Great Valley Drilling/Great Valley Production - (400,551 ) Stock issuance costs (939,885 ) (787,900 ) Net proceeds from issuance of common stock 7,061,786 5,934,956 Net Cash Used by Financing Activities $ 6,347,865 $ 5,897,605 The accompanying notes are an integral part of these consolidated financial statements. 6 Index TRI-VALLEY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, 2008 2007 Net Increase in Cash and Cash Equivalents 158,362 (35,072 ) Cash and Cash Equivalents at Beginning of Period 7,667,693 15,598,215 Cash and Cash Equivalents at End of Period $ 7,826,055 $ 15,563,143 For the Six Months Ended June 30, 2008 2007 Supplemental Information: Cash paid for interest $ 154,202 $ 148,667 The accompanying notes are an integral part of these consolidated financial statements. 7 Index TRI-VALLEY CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED June 30, 2008 and 2007 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Description of Business Tri-Valley Corporation (“TVC” or the Company), a Delaware corporation formed in 1971, is in the business of exploring, acquiring and developing petroleum and metal and mineral properties and interests therein. The Company identifies reportable segments by product.The Company includes revenues from both external customers and revenues from transactions with other operating segments in its measure of segment profit or loss.The Company also includes interest revenue, DD&A, and other operating expenses in its measure of segment profit or loss.The results of these four segments are presented in Note 7 to the Consolidated Financial Statements. The Company’s four industry segments are: - Oil and gas operations include our share of revenues from oil and gas wells on which Tri-Valley Oil and Gas Company serves as operator, royalty income and production revenue from other partnerships in which we have operating or non-operating interests.It also includes revenues for consulting services for oil and gas related activities. - Rig operations began in 2006, when the Company acquired drilling rigs and began operating them through subsidiaries Great Valley Production Services, LLC, and Great Valley Drilling Company, LLC.Rig operations include income from rental of oil field equipment and income received from refurbishing and selling oilfield equipment. - Minerals include the Company’s mining and mineral prospects and operations, and expenses associated with those operations. - Drilling and development includes revenues received from oil and gas drilling and development operations performed for joint venture partners, including the Opus-I drilling partnership. The Company has five subsidiaries: · Tri-Valley Oil & Gas Company (“TVOG”) operates the oil & gas activities.TVOG derives the majority of its revenue from oil and gas drilling and turnkey development. TVOG primarily generates its own exploration prospects from its internal database, and also screens prospects from other geologists and companies.TVOG generates these geological “plays” within a certain geographic area of mutual interest.The prospect is then presented to potential co-ventures.The company deals with both accredited individual investors and energy industry companies.TVOG serves as the operator of these co-ventures. TVOG operates both the oil and gas production segment and the drilling and development segment of our business lines. · Select Resources Corporation (“Select”) was created in late 2004 to manage, grow and operate the minerals segment of our business lines. · Great Valley Production Services, LLC, (“GVPS”) was formed in 2006 to operate oil production services, well work over and drilling rigs, primarily for TVOG.Tri-Valley currently owns 100% of GVPS.In July of 2008, the drilling rigs were sold so that going forward the primary operations of GVPS will be to refurbish oilfield equipment for use in the Company’s operations and for sale to outside third parties. 8 Index · Great Valley Drilling Company, LLC (“GVDC”) was formed in 2006 to operate oil drilling rigs, primarily in Nevada where Tri-Valley has 17,000 acres of prospective oil leases.However, because rig availability is scarce in Nevada, GVDC has an opportunity to do contract drilling for third parties in both petroleum and geothermal projects.For the time being GVDC, whose operation began in the first quarter of 2007, expects its primary activity will be contract drilling for third parties. GVDC is 100% owned by TVC. · Tri-Valley Power Corporation is inactive at the present time. Basis of Presentation The financial information included herein is unaudited; however, such information reflects all adjustments (consisting solely of normal recurring adjustments), which are, in the opinion of management, necessary for a fair statement of results for the interim periods. The results of operations for the six-month period ended June 30, 2008, are not necessarily indicative of the results to be expected for the full year. The accompanying consolidated financial statements do not include footnotes and certain financial presentations normally required under generally accepted accounting principles in the United States of America; and, therefore, should be read in conjunction with our Annual Report on Form 10-K, filed with the Securities and Exchange Commission on March 14, 2008, for the year ended December 31, 2007. Principles of Consolidation The consolidated financial statements include the accounts of the Company, its wholly owned subsidiaries, TVOG, Select, GVDC, GVPS, Tri-Valley Power Corporation, since their inception.Other partnerships in which the Company has an operating or nonoperating interest in which the Company is not the primary beneficiary and owns less than 51%, are proportionately combined.This includes Opus I, Martins-Severin, Martins-Severin Deep, and Tri-Valley Exploration 1971-1 partnerships.All material intra and intercompany accounts and transactions have been eliminated in combination and consolidation. NOTE 2 - PER SHARE COMPUTATIONS Per share computations are based upon the weighted-average number of common shares outstanding during each year. Common stock equivalents are not included in the computations since their effect would be anti-dilutive. NOTE 3 – SUMMARY OF RECENTLY ISSUED ACCOUNTING PRONOUCEMENTS Accounting for Uncertainty in Income Taxes In July 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – An interpretation of FASB Statement No. 109” (“FIN 48”). This Interpretation provides a comprehensive model for the financial statement recognition, measurement, presentation and disclosure of uncertain tax positions taken or expected to be taken in income tax returns. We adopted this Interpretation in 2007 with no effect to the Company and the adoption has not had a material impact on our financial position or results of operations. Fair Value Measurements In
